ORDER
Prior report: 797 F.2d 1270 (4th Cir. 1986).
The appellant’s petition for rehearing and suggestion for rehearing in banc were submitted to this Court. In a requested poll of the Court, Judges Winter, Phillips, Sprouse, Ervin and Wilkinson voted to rehear the case in banc; and Judges Russell, Widener, Hall, Murnaghan, Wilkins and Chapman voted against rehearing the case in banc. As a majority of the Judges voted to deny rehearing in banc, and
As the panel considered the petition for rehearing and is of the opinion that it should be denied,
IT IS ADJUDGED AND ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.
Entered at the direction of Judge Chapman, with the concurrence of Judge Hall and Judge Butzner.